Citation Nr: 0828979	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  07-21 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for thromboangiitis 
obliterans (Buerger's disease).


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1955 to 
March 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


FINDING OF FACT

The veteran's thromboangiitis obliterans (Buerger's disease) 
of the lower extremities is not related to his active 
military service, including any exposure to herbicide agents.


CONCLUSION OF LAW

Thromboangiitis obliterans (Buerger's disease) was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In the present case, notice was provided to the veteran in 
December 2006, prior to the initial AOJ decision.  The Board 
finds that the notice provided fully complies with VA's duty 
to notify.  Likewise, the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  He was told it was his 
responsibility to support the claim with appropriate evidence 
and has been given the regulations applicable to VA's duty to 
notify and assist.  Indeed, the veteran submitted evidence in 
connection with his claim, which indicates he knew of the 
need to provide VA with information and evidence to support 
his claim.  Thus the Board finds that the purposes behind 
VA's notice requirement have been satisfied, and VA has 
satisfied its "duty to notify" the veteran, and any error 
in this regard is harmless.   

With respect to VA's duty to assist, the veteran did not 
identify receiving any VA treatment.  Furthermore, although 
the veteran provided medical certificates from his private 
doctor, he did not provide a release for VA to obtain any 
additional records although asked to do so.  Although the 
veteran has stated that he received periodic health 
examinations as a civilian employee at the Clark Air Base, 
there is no evidence that any such records exist.  The RO 
reviewed its list of those with treatment records at Clark 
Air Base, and the veteran's name was not among them.  The 
Board also notes that Clark Air Base was permanently closed 
in November 1991 and handed over to the Philippine 
government.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statement of the Case 
of what evidence has been obtained and considered in 
adjudicating his claim.  He has not identified any additional 
evidence not already considered.  VA is only required to make 
reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).  As the veteran has not identified 
any VA treatment or provided a release for VA to obtain 
private treatment records, the Board finds that VA has made 
every reasonable effort to obtain all records relevant to the 
veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA did not obtain 
a medical examination in relation to the claim for service 
connection because there is no competent evidence that the 
veteran's diagnosed disorder is the result of any event, 
injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(C) 
(2007). 

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 
and 3.309(a) (2007).  Thromboangiitis obliterans is an 
enumerated chronic disease subject to service connection on a 
presumptive basis if shown to have manifested to a degree of 
10 percent within one year of separation from service.  
38 C.F.R. §§ 3.307(a) and 3.309(a) (2007).

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against 
finding that service connection is warranted for the 
veteran's thromboangiitis obliterans (Buerger's disease) on 
either a direct or presumptive basis. 

Attached to his claim, the veteran submitted a medical 
certificate from a private doctor dated in April 2005.  The 
doctor states that he has treated the veteran for 
"Thrombobetis (Buerger's disease)" affecting both of his 
lower legs.  Presumably the doctor means thromboangiitis 
rather than thrombobetis.  According to Dorland's Illustrated 
Medical Dictionary, 28th Ed., thromboangiitis obliterans is 
"an inflammatory and obliterative disease of the blood 
vessels of the extremities, primarily the lower extremities, 
occurring chiefly in young men and leading to ischemia of the 
tissues and gangrene; called also Buerger's disease." 
Although this is the only medical evidence presented showing 
a diagnosis of thromboangiitis obliterans, the Board accepts 
this as evidence of a current disability.

In order for service connection to be warranted on a direct 
basis, the evidence must establish that the current 
disability is related to the veteran's active military 
service.  A review of the service treatment records shows 
that they are silent for any complaints of, treatment for or 
diagnosis of thromboangiitis obliterans or any problems with 
the veteran's blood vessels in his lower extremities.  
Furthermore, no finding of any abnormalities of the lower 
extremities was made at the time of the veteran's separation 
examination in February 1963.  Thus there is no evidence of 
any incurrence of this disease in service.

Furthermore, the first post-service evidence of a diagnosis 
of thromboangiitis obliterans is the private doctor's April 
2005 medical certificate.  The veteran's claims file contains 
a medical certificate dated in November 1996 from another 
private doctor, who did not list thromboangiitis obliterans 
or Buerger's disease as one of the veteran's problems.  This 
medical certificate is significant in that it was submitted 
in relation to a claim for nonservice-connected pension for 
the veteran's then current medical problems.  The fact that 
thromboangiitis obliterans or Buerger's disease is not listed 
as one of the veteran's medical problems is evidence against 
finding that the veteran had this disease in November 1996.  

Finally, in his April 2005 medical certificate, the veteran's 
private doctor stated that the veteran has multiple diseases 
with signs and symptoms attributed to premature aging, which 
he appears to attribute to the veteran being exposed to some 
unknown chemical during his younger days.  Thus the doctor's 
statement fails to relate the veteran's thromboangiitis 
obliterans to any injury or disease in service.  

The veteran has contended that the thromboangiitis obliterans 
in his lower extremities is due to various skin disorders he 
was treated for in service.  However, as a layman, the 
veteran is not competent to give a medical opinion on 
diagnosis, causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998).  Although the Board 
acknowledges that the veteran is competent to give evidence 
about what he has experienced, see Layno v. Brown, 6 Vet. 
App. 465 (1994), he is not competent to give evidence that 
requires medical expertise, such as evidence providing an 
etiological link between his thromboangiitis obliterans and 
the skin disorders he was treated for in service.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the veteran's 
statements are not competent and are not afforded any 
probative value.  Furthermore, there is no medical evidence 
supporting a link between the veteran's current 
thromboangiitis obliterans and any skin disorder he was 
treated for in service.

Therefore, the Board finds that the preponderance of the 
evidence is against finding that the veteran's 
thromboangiitis obliterans is directly related to his 
military service as the medical evidence fails to establish 
that the veteran's thromboangiitis obliterans either was 
incurred in service or is related to any injury or disease 
incurred in service.  Thus, service connection on a direct 
basis must be denied.

Furthermore, the Board finds that the preponderance of the 
evidence is against finding that service connection is 
warranted on a presumptive basis due to a chronic disease.  
Although thromboangiitis obliterans is an enumerated disease 
in 38 C.F.R. § 3.309(a), there is no evidence to establish 
that it was diagnosed and manifested to a degree of 10 
percent within one year after the veteran's separation from 
service.  The first evidence of a diagnosis is not until 
April 2005, more than 42 years after service.  Thus, service 
connection on a presumptive basis for a chronic disease is 
not warranted.

The Board notes that the veteran has also contended that this 
condition may be due to exposure to Agent Orange in service.  
The Board finds that the veteran cannot prevail on this 
theory of entitlement either, because thromboangiitis 
obliterans (Buerger's disease) is not a presumptive disease 
listed in 38 C.F.R. § 3.309(e), and no competent evidence 
otherwise links the disability to any herbicide exposure in 
service.  

Disease associated with exposure to certain herbicide agents 
are listed in 38 C.F.R. § 3.309(e) and will be considered to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service, if the 
disease has manifested to a degree of 10 percent within the 
appropriate time frame set by law and the veteran served 
within the boundaries of the Republic of Vietnam or in some 
other location that VA has recognized the use of herbicide 
agents.  38 C.F.R. § 3.307(a)(6) (2007).  As thromboangiitis 
obliterans (Buerger's disease) is not a listed disease found 
to be associated with exposure to herbicide agents, service 
connection on a presumptive basis under 38 C.F.R. 
§ 3.307(a)(6) is not warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against finding that service 
connection for the veteran's thromboangiitis obliterans 
(Buerger's disease) is warranted on either a direct or 
presumptive basis.  The preponderance of the evidence being 
against the veteran's claim for service connection, the 
benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.






ORDER

Entitlement to service connection for thromboangiitis 
obliterans (Buerger's disease) is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


